Kirby, J., (after stating the facts). It is contended here that the court erred in giving said instructions for the plaintiff, and in refusing to give certain instructions for the defendant, and that the amount of the verdict is excessive. Appellant especially objected to that part of instruction number 3 which declares: “It is the duty of the railroad company to stop its trains at the station a sufficient length of time and to hold it still long enough to allow passengers to alight in safety;” and if that were all of the instruction, and nothing else had been given explanatory of it, the objection would not be ill-founded, but it further declares: “It is the duty of the passenger to leave the train with reasonable diligence after it stops, and it is negligence for the carrier to start the train after it stops and before the passengers have had a reasonable time in which to alight. ” In Barringer v. St. Louis, I. M. & Ry. Co. 73 Ark. 551, the court said: “But the law is that it is the duty of carriers to allow their passengers a reasonable opportunity of getting on and off their trains, and they must stop at stations long enough for that purpose; (citing cases). A reasonable time is such time as a person of ordinary care and prudence should be allowed to take. * * * It is the duty of the carrier, in determining what is a reasonable time, to take into consideration any special condition peculiar to any passenger and to the surroundings at the station, and to give a reasonable time under the existing circumstances, as they are known or should be known by its servants, for a passenger to get on or off its trains. ” In Kansas City So. Ry. Co. v. Worthington, ante p. 128, the court said: “ It is well settled, we think, that it is the duty of a railroad company as a carrier of passengers to stop its trains at a station which by its regulations it has designated as a place for stopping, and to there remain for a sufficient time to permit its passengers, in the exercise of ordinary diligence and care, to safely leave its trains. The passenger must not only be carried properly and safely, but he must be carried to the end of his journey for which he has paid his fare, and he must be put down at the usual stopping place at the end of such journey. ” So this instruction, although it declares the duty of the railroad company to stop its trains at its stations a sufficient length of time to allow passengers to alight in safety, further explains that it is the duty of the passenger to leave the train with reasonable diligence after it stops, and only declares it negligence for the carrier to start its train after it stops and before the passengers have had a reasonable time in which to alight, and amounts to but saying that the passenger shall be given a reasonable opportunity to alight while in the exercise of reasonable diligence to do so, and the court committed no error in giving it. We do not think appellant’s requested instruction numbered 3 was correct; but, if it had been, no prejudice resulted to it because of the court’s refusal to give it, since the court on its own motion correctly declared the law defining contributory negligence and relating to the defense thereof. It is true that no witness testified that plaintiff would probably incur increased expense in the future during her life expectancy on account of the injury, but the physician thought the injury was permanent, and the testimony showed it would be accompanied with more or less pain, and especially during the periods of menstruation; and while increased expenses might, not be inferable because of it, no prejudice resulted to appellant unless the verdict is excessive. It is contended also that the court erred in permitting the introduction of certain life or mortality tables not authenticated. The a,gent of a life insurance company testified that the tables were given by the National Life Insurance Company of the United States; that he did not know what tables they were, but that they were the same as use'd by the Equitable, the Missouri State Life and all others. Life or mortality, tables are competent evidence, and it is the common practice to introduce them to prove the probable expectancy or duration of the life of the person injured, although it is not necessary to do so, since the jury may determine that from the age, health, habits and other facts which affect its probable continuance, etc. (Kansas City So. Ry. Co.v. Morris, 80 Ark. 533), and no error was committed in the introduction of these tables, which were shown to be in general use by the life insurance companies doing business in the State. Miss. & T. R. Co. v. Ayres, 16 Lea (Tenn.) 725; Central Railroad v. Richards, 62 Ga. 306; Pearl v. Ry., 115 Iowa 541, 88 N. W. 1078; Gulf, C. & O. Ry. v. Johnson, 10 Tex. Civ. App. 254, 31 S. W. 255; 8 Ency. of Evidence, p. 642. It is strongly urged that the plaintiff was injured but slightly, if at all, and that the verdict is excessive. The testimony shows that the plaintiff was 17 years old at the time of the injury, well and healthy and walked erectly. As her father said, before the injury she was a stout portly woman, stood straight and walked straight, and worked at anything there was to do, hoeing, chopping or picking cotton, or any farm work of work about the house, with an earning capacity at manual labor of a dollar or more a day; since the injury she can not straighten up or stand straight or walk straight, and súffers continuously when attempting to do so, and, according to the physician, her injury is probably permanent, and her capacity to do manual labor destroyed. Necessarily, her chances for contracting a happy marriage and fulfilling the destiny of woman are materially lessened, of not altogether blighted, and we can not say under the circumstances that, for an injury which caused a stout, healthy girl of 17 years, portly and erect before, two months’ suffering and confinement to her bed, leaving her bent and misshapen, unable to stand or walk straight and suffering pain continuously when attempting to do so, with prospect of no improvement and continued inability to perform manual labor throughout her life expectancy, the assessment of six thousand dollars damages by the jury was excessive. Finding no prejudicial error, the judgment is affirmed.